       Case: 3:21-cv-00158-jdp Document #: 18 Filed: 07/20/21 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN


  ALASDAIR DAVID MCADAM MARIOTTI

           Petitioner
                                                               Case No.: 21-cv-00158-jdp
           , and

  BETHANY ROSE RYCZEK

           Respondent.



                               RESPONDENT’S PRETRIAL REPORT


      Pursuant to Fed. R. Civ. P. 26(a)(3) and the Court’s Preliminary Pretrial
Conference Order [Dkt 11], Respondent Bethany Ryczek, through undersigned counsel,
hereby submit this her Pretrial Report in anticipation of the final pretrial conference on
August 11, 2021, at 9:00 a.m.:

                    (a) Facts that Respondent wishes the Court to determine

        1.     Petitioner, Alasdair David McAdam Mariotti (hereinafter “Mariotti”), is a
citizen of the United Kingdom (hereinafter “UK”) and of Italy.

      2.     Respondent Bethany Rose Ryczek (hereinafter “Ryczek”), is a citizen of the
United States.

      3.           Mariotti and Ryczek were married on February 8, 2015, in Rome, Italy.

      4.     Mariotti and Ryczek are the biological parents of M.J.M.M., who was born
February 23, 2018, in London, UK.

      5.           M.J.M.M. is a citizen of the United States, UK and of Italy.

      6.    From February 23, 2018, until April 18, 2018, M.J.M.M lived with Mariotti
and Ryczek in London, United Kingdom.

      7.    On April 16, 2018 Mariotti left London with his Father. On April 19th M.J.M.M
and Ryczek flew to Rome with Jessica Ryczek and Deanna Nault. The trip was for the
summer.
       Case: 3:21-cv-00158-jdp Document #: 18 Filed: 07/20/21 Page 2 of 9




        8.    The parties sold a few items and gave away some items. Their personal
belongings, furnishings, items of sentiment and all of the baby clothes and toys for their
son when he was aged 6 months and older including an expensive highchair were placed
in a storage locker in Mariotti’s family home in Scotland, which their legal residence was
changed to from London. They forwarded all mail including bank statements, child benefit
payments from the government to that address, not Italy.

        9.     In July of 2019 Mariotti agreed to let Ryczek and MJMM move to Wisconsin
for an indefinite period of 6 months to a year or more to be with her dying mother.

      10.    In August of 2019 Mariotti told Ryczek to not return to Italy.

       11.    Mariotti communicated through his lawyer to Avra Legal on December 6th
that he was living at Via Agostino Magliani 6, which was a tobacco shop. Ryczek did not
know where he was living or taking MJMM and Mariotti refused to tell Ryczek from
November 2019 until January 4th 2020.

      12.    Mariotti never spent more than 30% of the time with MJMM.

      13.   Mariotti moved out of the apartment they shared because Ryczek indicated
she wanted a divorce and to leave Italy.

      14.    In March 2020, Italy was locked down due to Covid-19, and residents in Italy
were barred from traveling outside of their homes without the proper paperwork.

        15.  On or about March 21, 2021, Vice-President Michael Pence went on
television and specifically indicated that Americans living abroad should return home
immediately because of Covif-19 before the borders of the U.S. were closed.

       16.   On or about March 23, 2020, Ryczek and M.J.M.M. departed Rome bound
for Ryzcek and M.J.M.M.’s current location in the United States.

      17.    Ryzcek has not returned M.J.M.M. to Italy.

      18.    Mariotti physically, mentally and sexually abused Ryczek.

      19.    The parties did not have an intent to make Italy their home.

      20.    The parties agreed to make either the U.K. or the United States their home.

      21.    M.J.M.M. does not speak Italian.

      22.    Ryczek is not fluent in Italian.

       23.   Ryczek does not have the ability to work in Italy because of the divorce from
Mariotti.

                                                2
        Case: 3:21-cv-00158-jdp Document #: 18 Filed: 07/20/21 Page 3 of 9




       24.    Ryczek does not have an intent to return to Italy.

        25.    A grave risk of psychological or physical harm exists if M.J.M.M. is returned
to Italy or would otherwise place him in an intolerable position.

       26.    Ryczek is at grave risk if she returns to Italy.

       27.    Italy is not M.J.M.M.’s habitual residence.

      28.     Either the United States or the United Kingdom is M.J.M.M.’s habitual
residence.

      29.     Petitioner illegally removed or hid M.J.M.M.’s U.K. Passport from Ryczek’s
apartment.

      30.     Petitioner illegally placed a wi-fi camera recording system in Ryczek’s
apartment.


                                (b) Proposed Special Verdict

       See Attached.


                                    (c) Motions in Limine

       See Attached.

                                 (d) Contested issues of law


       1.     Did Mariotti and Ryczek agree to reside in and raise M.J.M.M. in Italy?

      2.      Did Mariotti and Ryczek agree to return to the United Kingdom and raise
M.J.M.M.?

       3.     Where is M.J.M.M’s habitual residence?

       4.     Did Mariotti physically, sexually and mentally assault Ryczek such that she
feared for her life, creating a grave risk?

      5.      Does there exist a grave risk pursuant to Article 13(b) of the Hague
   Convention and 42 U.S.C. § 11603(e)(2)(A) such that the return of M.J.M.M. to Italy
   would expose the child to psychological or physical harm or would otherwise place
   him in an intolerable position?

                                              3
       Case: 3:21-cv-00158-jdp Document #: 18 Filed: 07/20/21 Page 4 of 9




                               (e) Deposition designations

      None.

                                      (f) Trial Brief

      None.



Dated this 20th day of July 2021.

                                        CADE LAW GROUP LLC

                                    By: s/Nathaniel Cade, Jr.
                                        Nathaniel Cade, Jr.
                                        P.O. Box 170887
                                        Milwaukee, WI 53217
                                        (414) 255-3802
                                        nate@cade-law.com

                                        ATTORNEYS FOR BETHANY ROSE RYCZEK




                                           4
        Case: 3:21-cv-00158-jdp Document #: 18 Filed: 07/20/21 Page 5 of 9




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WISCONSIN


  ALASDAIR DAVID MCADAM MARIOTTI

                    Petitioner,                              Case No.: 21-CV-00158-JDP

            v.

  BETHANY R. RYCZEK,

                   Respondent.


                         RESPONDENT’S (proposed) SPECIAL VERDICT


       1.        The Habitual residence of the minor child M.J.M.M. is (circle all appropriate

choices):

       a.        The United Kingdom
       b.        The United States
       c.        Italy



       2.        Does there exist a grave risk pursuant to Article 13(b) of the Hague

Convention and 42 U.S.C. § 11603(e)(2)(A) such that the return of M.J.M.M. to Italy would

expose the child to psychological or physical harm or would otherwise place him in an

intolerable position?



       _______________________
       Answer (yes or no)
      Case: 3:21-cv-00158-jdp Document #: 18 Filed: 07/20/21 Page 6 of 9




Dated this 20th day of July, 2021.
                                      CADE LAW GROUP LLC

                                      By: s/ NATHANIEL CADE, JR.
                                          Nathaniel Cade, Jr. SBN:1028115
                                          P.O. Box 170887
                                          Milwaukee, WI 53217
                                          (414) 255-3802 (phone)
                                          nate@cade-law.com

                                          Attorneys for Respondent,
                                          Bethan R. Ryczek




                                      2
        Case: 3:21-cv-00158-jdp Document #: 18 Filed: 07/20/21 Page 7 of 9




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WISCONSIN


  ALASDAIR DAVID MCADAM MARIOTTI

                 Petitioner,                             Case No.: 21-CV-00158-JDP

         v.

  BETHANY R. RYCZEK,

                 Respondent.


                          RESPONDENT’S MOTIONS IN LIMINE


       Respondent Bethany Ryczek, by her counsel, Cade Law Group LLC, moves for a

motion in limine as follows:

 Motion in Limine – Number 1

       Respondent requests excluding all non-parties from being in the courtroom until

called upon to testify.

 Motion in Limine – Number 2

       Respondent requests a bar preventing the Petitioner from calling any witnesses

not previously disclosed, especially expert witnesses.

 Motion in Limine – Number 3

       Respondent requests that parties be barred from introducing or mentioning any

prior settlement offers that the parties may have communicated or mentioned, pursuant

to FRE 408.
       Case: 3:21-cv-00158-jdp Document #: 18 Filed: 07/20/21 Page 8 of 9




 Motion in Limine – Number 4

      Respondent seeks to exclude all videotaped evidence from Respondent’s

apartment in Italy. She did not give consent to Petitioner to record her while she was in

the apartment. As the Court is aware, Wisconsin is a one-party consent state. More

specifically, Wisconsin law provides that

      (1) Except       as       otherwise        specifically   provided in
      ss. 196.63 or 968.28 to 968.30, whoever commits any of the acts
      enumerated in this section is guilty of a Class H felony:

             (a) Intentionally intercepts, attempts to intercept or procures any
             other person to intercept or attempt to intercept, any wire, electronic
             or oral communication.
             (b) Intentionally uses, attempts to use or procures any other person
             to use or attempt to use any electronic, mechanical or other device
             to intercept any oral communication.
             (c) Discloses, or attempts to disclose, to any other person the
             contents of any wire, electronic or oral communication, knowing or
             having reason to know that the information was obtained through the
             interception of a wire, electronic or oral communication in violation of
             this section or under circumstances constituting violation of this
             section.
             (d) Uses, or attempts to use, the contents of any wire, electronic or
             oral communication, knowing or having reason to know that the
             information was obtained through the interception of a wire,
             electronic or oral communication in violation of this section or under
             circumstances constituting violation of this section.
             (e) Intentionally discloses the contents of any oral, electronic or wire
             communication            obtained          by       authority         of
             ss. 968.28, 968.29 and 968.30, except as therein provided.
             (f) Intentionally alters any wire, electronic or oral communication
             intercepted on tape, wire or other device.

      (2) It is not unlawful under ss. 968.28 to 968.37:

                                                ...

             (c) For a person not acting under color of law to intercept a wire,
             electronic or oral communication where the person is a party to the
             communication or where one of the parties to the communication has
             given prior consent to the interception unless the communication is
             intercepted for the purpose of committing any criminal or tortious act

                                            2
       Case: 3:21-cv-00158-jdp Document #: 18 Filed: 07/20/21 Page 9 of 9




             in violation of the constitution or laws of the United States or of any
             state or for the purpose of committing any other injurious act.

Wis. Stat. § 968.31 (emphasis added).

      None of the potential videos from Ms. Ryczek’s apartment has Petitioner in the

videos providing consent to the recording. Therefore, the videos should be barred.

Dated this 20th day of July, 2021.
                                            CADE LAW GROUP LLC

                                            By: s/ NATHANIEL CADE, JR.
                                                Nathaniel Cade, Jr. SBN:1028115
                                                P.O. Box 170887
                                                Milwaukee, WI 53217
                                                (414) 255-3802 (phone)
                                                nate@cade-law.com

                                                Attorneys for Respondent,
                                                Bethan R. Ryczek




                                            3
